DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on October 25, 2019.  Claims 1 – 6, 9 – 14, and 17 – 20 are pending and examined below.
Response to Arguments

Applicant’s response arguments, with regards to claims, filed on July 11, 2022 are moot in view of the new grounds of rejection under the combination of Nehmadi in view of Hu, and further in view of Schultz which are necessitated by Applicant’s amendments.
Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 9, 11, 14, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0232947 A1 to NEHMADI et al. (herein after "Nehmadi”) in view of U.S. Patent Application Publication No. US 2021/0124344 A1 to HU et al. (herein after "Hu"), and further in view of U.S. Patent Application Publication No. US 2021/0089039 A1 to SCHULTZ et al. (herein after "Schultz").
As to Claim 1, (Currently Amended) 
Nehmadi’s multidimensional map generation system discloses a method of providing dynamic and variable learning for an ego vehicle by determining and using most-trustworthy inputs (see Fig. 16 ~ make instance prediction 1601 and track instances 1602.   

    PNG
    media_image1.png
    800
    631
    media_image1.png
    Greyscale

See Fig. 17 ~ classify instances 1730 and analyze instance groups 1741.  

    PNG
    media_image2.png
    482
    624
    media_image2.png
    Greyscale

See ¶0154, Nehmadi teaches a method where artificial neural networks, in particular Deep Neural Networks (DNN), and / or  Convolutional Neural Networks, utilize aggregate sensory data between active and passive sensors (see Figs. 2A – 2B) 

    PNG
    media_image3.png
    512
    582
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    707
    591
    media_image4.png
    Greyscale

to compute differences between actual instances (actual aggregate sensory data) versus predicted instances (predicted aggregate sensory data) in order to determine most-trustworthy inputs), comprising: 
determining, based on ambient conditions of an environment of the ego vehicle (see Figs. 2A - 2B, ¶0059 and ¶0081, active sensor 220 optical camera determines ambient conditions of vehicle including, but not limited to, heavy rain, snow, fog).
However, Nehmadi does not explicitly disclose a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors; 
determining a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values, the level of confidence based on the level of trustworthiness of the sensor values; and 
controlling the ego vehicle to follow a trajectory having a level of confidence greater than a threshold confidence level and the level of trustworthiness of the sensor values greater than a threshold trustworthiness level, in which the level of trustworthiness is determined by a trust estimator trained based on previously-collected driving data, and in which the level of confidence is determined based on a confidence estimator.
Hu’s work presents a perception system that identifies potential sensory faults in the perception system based upon comparison predicted sensor data and second sensor data (sensor data for a second period subsequent to the first period).
Hu further discloses a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors (see Fig. 6, ¶0035, ¶0056 and ¶0070, ¶0076.  In particular, see Fig. 6 ~ process method steps 644, perception system 300 comprises a perception module 196, prediction module 304, and a diagnostic module 308, which determine a degree of computed differences from external cameras and sensors, including, but not limited to, radar and LIDAR, in actual sensing versus predicted sensing); and
determining a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values, the level of confidence based on the level of trustworthiness of the sensor values.  (See Figs. 5 - 6, ¶0064, ¶0066, and ¶0069 - ¶0074, Hu discloses a level of confidence in accuracy (comparison result) of an output of subsystem of the vehicle, wherein the comparison result which is yielded (outputted) based upon a sensor data comparison module 404 receiving and comparing the predicted sensor data D′k versus the actual current sensor data D.sub.k and outputs a comparison result (e.g., to the diagnostic module 308, a database, which is accordingly updated (consistent with the Applicant's disclosure regarding an output of a subsystem [0066] ).
Nehmadi is analogous art to the claimed invention as it relates to validating another sensor’s reliability in that it provides Artificial Neural Networks, especially Deep Neural Networks (DNN), and / or  Convolutional Neural Networks that determine and use most-trustworthy inputs (sensory information between radar and LIDAR) to provide learning for an ego vehicle. Hu is analogous art to the claimed invention as it relates to validating another sensor’s reliability in that it provides a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values.  (See MPEP § 2141.01(a) )
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system with the, as taught by Hu, to provide sensor data acquisition fine tuning and precise calibration, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability and facilitating sensor robustness for a variety of operating environments.
Schultz’ work presents a vehicle collision avoidance and mitigation system wherein based upon real-time signals received from the sensing system , an autonomous vehicle trajectory determination module receives terrain surface coefficient of friction information, plots a second travel path for an autonomous vehicle, and determines projected slide trajectories for the autonomous vehicle at successive positions along the second travel path where the autonomous vehicle is predicted to lose traction, respective to a manned vehicle’s trajectory based at least in part on signals received from the sensing system.
Schultz further discloses controlling the ego vehicle to follow a trajectory having a level of confidence greater than a threshold confidence level (see Figs. 1 -2, ¶0023 - ¶0026. In particular, see Fig. 2 ~ process method step 240, Schultz discloses an autonomous vehicle driving control system based upon a loss of traction modeling, which compares differences in predicted coefficient of friction (CoF) data versus actual, real-time coefficient of friction data (CoF) and outputs a confidence level in the sensors utilized to acquire the real-time CoF data.  Then, consistent with Applicant's disclosure [0019] - [0021]) , See ¶0023, Schultz discloses determination of ambient conditions where an ego vehicle on a highway may make an inadvertent lane change in this case as a result of sensors indicating loss of traction  inconsistencies in calibration and / or tuning errors ultimately resulting in severely low CoF and plots an evasive travel trajectory (a second travel trajectory) for autonomous vehicle 120 which alleviates and / or mitigates any potential collision with sliding vehicle 140).
While Hu discusses a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors, the combination with Schulz provides more clarification in which the level of trustworthiness of the sensor values greater than a threshold trustworthiness level.  (See ¶0023, consistent with Applicant's disclosure [0019] - [0021]) , Schultz discloses determination of ambient conditions where an ego vehicle on a highway may make an inadvertent lane change in this case as a result of sensors indicating inconsistencies in loss of traction   and / or tuning errors ultimately resulting in severely low CoF).
Additionally, Schultz discloses a method in which the level of trustworthiness is determined by a trust estimator trained based on previously-collected driving data (see Figs. 1 - 2, ¶0023, ¶0025 - ¶0028. In particular, see Fig. 2 ~ process method steps 220 - 230, Schultz discloses an artificial intelligence engine comprising a trust estimator (terrain surface CoF estimation module 224) receives data stored in databases, including data including, but not limited to, virtual and actual slip trajectories for the vehicle (autonomous vehicle 120)), and in which the level of confidence is determined based on a confidence estimator.  (See ¶0024, In particular, see Fig. 2 ~ process method steps 220 - 230, confidence estimator (comparison engine of comparison module 230) determines accuracy of predicted sensing (i.e., predicted sliding trajectories)).
Schultz is analogous art to the claimed invention as it relates to validating another sensor’s reliability in that it provides real-time confidence measurement of sensory data outside an ego vehicle’s driving (motion) environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system wherein the ego vehicle is controlled to follow a trajectory having a level of confidence greater than a threshold confidence level, as taught by Schultz, to provide sensor data acquisition fine tuning and precise calibration, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability and facilitating sensor robustness for a variety of operating environments (terrains and surfaces with a diversity of coefficients of friction).
As to Claim 3, (Original) 
Modified Nehmadi substantially disclose the method of claim 1, in which the ambient conditions are determined by ambient condition sensors of the ego vehicle and/or are provided to the ego vehicle from a remote device.  (See Figs. 2A - 2B, ¶0059 and ¶0081, active sensor 220 optical camera determines ambient conditions of vehicle including, but not limited to, heavy rain, snow, fog).
As to Claim 6, (Original) 
Modified Nehmadi substantially discloses the method of claim 1, further comprising reducing the level of trustworthiness of the sensor values from a camera of the ego vehicle when the ego vehicle is subject to low-light conditions that result in black images or high-light conditions that result in washed-out white images.   (See at least Figs. 2A - 2B, 6B, 7 - 8, ¶0081 - ¶0085.  In particular, see Figs. 6B - 6C.  See ¶0081 and ¶0084.  Nehmadi teaches wherein reducing the level of trustworthiness of the sensor values from a camera of the ego vehicle when the ego vehicle is subject to low-light conditions that result in washed-out images (overexposed images)).
As to Claim 9, (Currently Amended) 
Nehmadi discloses a system of providing dynamic and variable learning for an ego vehicle by determining and using most-trustworthy inputs (see Fig. 16 ~ make instance prediction 1601 and track instances 1602.  See Fig. 17 ~ classify instances 1730 and analyze instance groups 1741.  See ¶0154, Nehmadi teaches a system where artificial neural networks, in particular Deep Neural Networks (DNN), and / or  Convolutional Neural Networks, utilize aggregate sensory data between active and passive sensors (see Figs. 2A – 2B) to compute differences between actual instances (actual aggregate sensory data) versus predicted instances (predicted aggregate sensory data) in order to determine most-trustworthy inputs), comprising: 
a memory (see ¶0170, memory comprising a non-transitory computer readable medium which may take the form of any computer readable medium, except for a transitory propagating signal); and 
at least one processor (see ¶0170, processor), the at least one processor configured: 
to determine, based on ambient conditions of an environment of the ego vehicle.  (See Figs. 2A - 2B, ¶0059 and ¶0081, active sensor 220 optical camera determines ambient conditions of vehicle including, but not limited to, heavy rain, snow, fog). 
However, Nehmadi does not explicitly disclose a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors; 
a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors; 
to determine a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values, the level of confidence based on the level of trustworthiness of the sensor values; and 
to control the ego vehicle to follow a trajectory having a level of confidence greater than a threshold confidence level and 
the level of trustworthiness of the sensor values greater than a threshold trustworthiness level, 
in which the level of trustworthiness is determined by a trust estimator trained based on previously-collected driving data, and 
in which the level of confidence is determined based on a confidence estimator.
On the contrary, Hu’s perception based vehicle fault identification system discloses a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors (see Fig. 6, ¶0035, ¶0056 and ¶0070, ¶0076.  In particular, see Fig. 6 ~ process method steps 644, perception system 300 comprises a perception module 196, prediction module 304, and a diagnostic module 308, which determine a degree of computed differences from external cameras and sensors, including, but not limited to, radar and LIDAR, in actual sensing versus predicted sensing); and determines a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values, the level of confidence based on the level of trustworthiness of the sensor values.  (See Figs. 5 - 6, ¶0064, ¶0066, and ¶0069 - ¶0074, Hu discloses a level of confidence in accuracy (comparison result) of an output of subsystem of the vehicle, wherein the comparison result which is yielded (outputted) based upon a sensor data comparison module 404 receiving and comparing the predicted sensor data D′k versus the actual current sensor data D.sub.k and outputs a comparison result (e.g., to the diagnostic module 308, a database, which is accordingly updated (consistent with the Applicant's disclosure regarding an output of a subsystem [0066] ). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system with the, as taught by Hu, to provide sensor data acquisition fine tuning and precise calibration, thereby enabling benefits, including but not limited to, improved sensor data accuracy and reliability and facilitating sensor robustness for a variety of operating environments.
On the other hand, Schultz’ coefficient of friction based vehicle collision avoidance system discloses a system to control the ego vehicle to follow a trajectory having a level of confidence greater than a threshold confidence level (see Figs. 1 -2, ¶0023 - ¶0026. In particular, see Fig. 2 ~ process method step 240, Schultz discloses an autonomous vehicle driving control system based upon a loss of traction modeling, which compares differences in predicted coefficient of friction (CoF) data versus actual, real-time coefficient of friction data (CoF) and outputs a confidence level in the sensors utilized to acquire the real-time CoF data.  Then, consistent with Applicant's disclosure [0019] - [0021]) , See ¶0023, Schultz discloses determination of ambient conditions where an ego vehicle on a highway may make an inadvertent lane change in this case as a result of sensors indicating loss of traction  inconsistencies in calibration and / or tuning errors ultimately resulting in severely low CoF and plots an evasive travel trajectory (a second travel trajectory) for autonomous vehicle 120 which alleviates and / or mitigates any potential collision with sliding vehicle 140).
While Hu discusses a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors, the combination with Schulz provides more clarification in which the level of trustworthiness of the sensor values greater than a threshold trustworthiness level.  (See ¶0023, consistent with Applicant's disclosure [0019] - [0021]) , Schultz discloses determination of ambient conditions where an ego vehicle on a highway may make an inadvertent lane change in this case as a result of sensors indicating inconsistencies in loss of traction   and / or tuning errors ultimately resulting in severely low CoF).
Additionally, Schultz discloses a method in which the level of trustworthiness is determined by a trust estimator trained based on previously-collected driving data (see Figs. 1 - 2, ¶0023, ¶0025 - ¶0028. In particular, see Fig. 2 ~ process method steps 220 - 230, Schultz discloses an artificial intelligence engine comprising a trust estimator (terrain surface CoF estimation module 224) receives data stored in databases, including data including, but not limited to, virtual and actual slip trajectories for the vehicle (autonomous vehicle 120)), and in which the level of confidence is determined based on a confidence estimator.  (See ¶0024, In particular, see Fig. 2 ~ process method steps 220 - 230, confidence estimator (comparison engine of comparison module 230) determines accuracy of predicted sensing (i.e., predicted sliding trajectories)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system wherein the ego vehicle is controlled to follow a trajectory having a level of confidence greater than a threshold confidence level, as taught by Schultz, to provide sensor data acquisition fine tuning and precise calibration, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability and facilitating sensor robustness for a variety of operating environments (terrains and surfaces with a diversity of coefficients of friction).
As to Claim 11, (Original) 
Modified Nehmadi substantially discloses the system of claim 9, in which the ambient conditions are determined by ambient condition sensors of the ego vehicle and/or are provided to the ego vehicle from a remote device.  (See Figs. 2A - 2B, ¶0059 and ¶0081, active sensor 220 optical camera determines ambient conditions of vehicle including, but not limited to, heavy rain, snow, fog).
As to Claim 14, (Original) 
Modified Nehmadi substantially discloses the system of claim 9, in which the at least one processor is further configured to reduce the level of trustworthiness of the sensor values from a camera of the ego vehicle when the ego vehicle is subject to low-light conditions that result in black images or high-light conditions that result in washed-out white images.   (See at least Figs. 2A - 2B, 6B, 7 - 8, ¶0081 - ¶0085.  In particular, see Figs. 6B - 6C.  See ¶0081 and ¶0084.  Nehmadi teaches wherein reducing the level of trustworthiness of the sensor values from a camera of the ego vehicle when the ego vehicle is subject to low-light conditions that result in washed-out images (overexposed images)).
As to Claim 17, (Currently Amended) 
Nehmadi discloses a non-transitory computer-readable medium having program code recorded thereon (see ¶0170, Nehmadi discloses a microprocessor and memory comprising a non-transitory computer readable medium which may take the form of any computer readable medium; except for a transitory propagating signal, and where the combination of the microprocessor and memory perform program code ) to provide dynamic and variable learning for an ego vehicle by determining and using most-trustworthy inputs, the program code being executed by a processor (see Fig. 16 ~ make instance prediction 1601 and track instances 1602.  See Fig. 17 ~ classify instances 1730 and analyze instance groups 1741.  See ¶0154, Nehmadi teaches a system where artificial neural networks, in particular Deep Neural Networks (DNN), and / or  Convolutional Neural Networks, utilize aggregate sensory data between active and passive sensors (see Figs. 2A – 2B) to compute differences between actual instances (actual aggregate sensory data) versus predicted instances (predicted aggregate sensory data) in order to determine most-trustworthy inputs) and comprising: 
program code to determine, based on ambient conditions of an environment of the ego vehicle.  (See Figs. 2A - 2B, ¶0059 and ¶0081, active sensor 220 optical camera determines ambient conditions of vehicle including, but not limited to, heavy rain, snow, fog). 
However, Nehmadi does not explicitly disclose a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors; 
program code to determine a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values, the level of confidence based on the level of trustworthiness of the sensor values; and 
program code to control the ego vehicle to follow a trajectory having a level of confidence greater than a threshold confidence level and 
the level of trustworthiness of the sensor values greater than a threshold trustworthiness level, 
in which the level of trustworthiness is determined by a trust estimator trained based on previously-collected driving data, and 
in which the level of confidence is determined based on a confidence estimator.
On the other hand, Hu’s perception based vehicle fault identification system discloses a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors (see Fig. 6, ¶0035, ¶0056 and ¶0070, ¶0076.  In particular, see Fig. 6 ~ process method steps 644, perception system 300 comprises a perception module 196, prediction module 304, and a diagnostic module 308, which determine a degree of computed differences from external cameras and sensors, including, but not limited to, radar and LIDAR, in actual sensing versus predicted sensing); and program code to determine a level of confidence in an accuracy of an output of a subsystem of the ego vehicle, the output of the subsystem based on the sensor values, the level of confidence based on the level of trustworthiness of the sensor values.  (See Figs. 5 - 6, ¶0064, ¶0066, and ¶0069 - ¶0074, Hu discloses a level of confidence in accuracy (comparison result) of an output of subsystem of the vehicle, wherein the comparison result which is yielded (outputted) based upon a sensor data comparison module 404 receiving and comparing the predicted sensor data D′k versus the actual current sensor data D.sub.k and outputs a comparison result (e.g., to the diagnostic module 308, a database, which is accordingly updated (consistent with the Applicant's disclosure regarding an output of a subsystem [0066] ). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system with the, as taught by Hu, to provide sensor data acquisition fine tuning and precise calibration, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability and facilitating sensor robustness for a variety of operating environments.
Conversely, Schultz’ coefficient of friction based vehicle collision avoidance system discloses a program code to control the ego vehicle to follow a trajectory having a level of confidence greater than a threshold confidence level (see Figs. 1 -2, ¶0023 - ¶0026. In particular, see Fig. 2 ~ process method step 240, Schultz discloses an autonomous vehicle driving control system based upon a loss of traction modeling, which compares differences in predicted coefficient of friction (CoF) data versus actual, real-time coefficient of friction data (CoF) and outputs a confidence level in the sensors utilized to acquire the real-time CoF data.  Then, consistent with Applicant's disclosure [0019] - [0021]) , See ¶0023, Schultz discloses determination of ambient conditions where an ego vehicle on a highway may make an inadvertent lane change in this case as a result of sensors indicating loss of traction  inconsistencies in calibration and / or tuning errors ultimately resulting in severely low CoF and plots an evasive travel trajectory (a second travel trajectory) for autonomous vehicle 120 which alleviates and / or mitigates any potential collision with sliding vehicle 140).
While Hu discusses a level of trustworthiness of sensor values obtained from one or more ego vehicle sensors, the combination with Schulz provides more clarification in which the level of trustworthiness of the sensor values greater than a threshold trustworthiness level.  (See ¶0023, consistent with Applicant's disclosure [0019] - [0021]) , Schultz discloses determination of ambient conditions where an ego vehicle on a highway may make an inadvertent lane change in this case as a result of sensors indicating inconsistencies in loss of traction   and / or tuning errors ultimately resulting in severely low CoF).
Additionally, Schultz discloses a method in which the level of trustworthiness is determined by a trust estimator trained based on previously-collected driving data (see Figs. 1 - 2, ¶0023, ¶0025 - ¶0028. In particular, see Fig. 2 ~ process method steps 220 - 230, Schultz discloses an artificial intelligence engine comprising a trust estimator (terrain surface CoF estimation module 224) receives data stored in databases, including data including, but not limited to, virtual and actual slip trajectories for the vehicle (autonomous vehicle 120)), and in which the level of confidence is determined based on a confidence estimator.  (See ¶0024, In particular, see Fig. 2 ~ process method steps 220 - 230, confidence estimator (comparison engine of comparison module 230) determines accuracy of predicted sensing (i.e., predicted sliding trajectories)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system wherein the ego vehicle is controlled to follow a trajectory having a level of confidence greater than a threshold confidence level, as taught by Schultz, to provide sensor data acquisition fine tuning and precise calibration, thereby enabling benefits, including but not limited to: 
improved sensor data accuracy and reliability and facilitating sensor robustness for a variety of operating environments (terrains and surfaces with a diversity of coefficients of friction).
As to Claim 19, (Original) 
Modified Nehmadi substantially discloses the non-transitory computer-readable medium of claim 17, in which the ambient conditions are determined by ambient condition sensors of the ego vehicle and/or are provided to the ego vehicle from a remote device.  (See Figs. 2A - 2B, ¶0059 and ¶0081, active sensor 220 optical camera determines ambient conditions of vehicle including, but not limited to, heavy rain, snow, fog).

Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0232947 A1 to NEHMADI et al. (herein after "Nehmadi”) in view of U.S. Patent Application Publication No. US 2021/0124344 A1 to HU et al. (herein after "Hu"), and further in view of U.S. Patent Application Publication No. US 2021/0089039 A1 to SCHULTZ et al. (herein after "Schultz") as to claims 1, 9, and 17 above, and further in view of U.S. Patent Application Publication No. 2020/0019160 A1 to McArthur et al. (herein after "McArthur").
As to Claim 4, (Original) 
Modified Nehmadi substantially discloses the method of claim 1.
However, Nehmadi does not teach or suggest wherein the method, further comprises reducing the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area.
On the other hand, McArthur teaches the method wherein it further comprises reducing the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area.  (See Figs. 2 – 6, ¶0045 - ¶0046, ¶0059, ¶0080 - ¶0090.  In particular, see Fig. 3 and ¶0087, McArthur discloses computer vision system 246 which identifies obstacles and traffic congestion (crowded area) and further teaches wherein the processor reduces the level of trustworthiness of the sensor values from a RADAR sensor (specifically, reduces reliance upon a RADAR due to potential sensor noise or errors) when the ego vehicle is in a crowded area.)
McArthur is analogous art to the claimed invention as it relates to validating another sensor’s reliability (Fig. 4 ~ process method step 408 and ¶0142 - ¶0143 of McArthur) in that it provides vehicle driving environment data acquisition from devices and / or remote servers external to the ego vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nehmadi’s multidimensional map generation system in which it reduces the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area, as taught by McArthur, to provide sensor data acquisition in congested driving areas, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.
As to Claim 12, (Original) 
Modified Nehmadi substantially discloses the system of claim 9.
However, Nehmadi does not teach or suggest the system, in which the at least one processor is further configured to reduce the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area.
On the contrary, McArthur discloses the system, in which the at least one processor is further configured to reduce the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area.  (See Figs. 2 – 6, ¶0045 - ¶0046, ¶0059, ¶0080 - ¶0090.  In particular, see Fig. 3 and ¶0087, McArthur discloses computer vision system 246 which identifies obstacles and traffic congestion (crowded area) and further teaches wherein the processor reduces the level of trustworthiness of the sensor values from a RADAR sensor (specifically, reduces reliance upon a RADAR due to potential sensor noise or errors) when the ego vehicle is in a crowded area.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nehmadi’s multidimensional map generation system in which it reduces the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area, as taught by McArthur, to provide sensor data acquisition in congested driving areas, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.
As to Claim 20, (Original) 
Modified Nehmadi substantially discloses the non-transitory computer-readable medium of claim 17.
However, Nehmadi does not teach or suggest the method, further comprising program code to reduce the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area.
Conversely, McArthur discloses the method, further comprising program code to reduce the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area.  (See Figs. 2 – 6, ¶0045 - ¶0046, ¶0059, ¶0080 - ¶0090.  In particular, see Fig. 3 and ¶0087, McArthur discloses computer vision system 246 which identifies obstacles and traffic congestion (crowded area) and further teaches wherein the processor reduces the level of trustworthiness of the sensor values from a RADAR sensor (specifically, reduces reliance upon a RADAR due to potential sensor noise or errors) when the ego vehicle is in a crowded area.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nehmadi’s multidimensional map generation system in which it reduces the level of trustworthiness of the sensor values from a RADAR sensor when the ego vehicle is in a crowded area, as taught by McArthur, to provide sensor data acquisition in congested driving areas, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0232947 A1 to NEHMADI et al. (herein after "Nehmadi”) in view of U.S. Patent Application Publication No. US 2021/0124344 A1 to HU et al. (herein after "Hu"), and further in view of U.S. Patent Application Publication No. US 2021/0089039 A1 to SCHULTZ et al. (herein after "Schultz") as to claims 1 and 9 respectively above, and further in view of Germany Patent No. DE102016/212326 A1 to ROSS Hans-Leo (herein after "Ross").
As to Claim 5,
Modified Nehmadi substantially discloses the method of claim 1.
However, Nehmadi does not teach or suggest the method wherein it further comprises increasing the level of trustworthiness of the sensor values of a RADAR sensor when the ego vehicle is traveling on a highway.
Ross discloses a driving assistance system (DAS) teaching increasing the level of trustworthiness of the sensor values of a RADAR sensor when the ego vehicle is traveling on a highway.  (See Figs. 1 - 4, ¶0044, and ¶0071 - ¶0080.  In particular, see ¶0044 highway driving (motorway driving - country road driving) and ¶0075 - ¶0077, Ross discloses a driving assistance system teaching where the level of radar trustworthiness (reliability) increases when the vehicle is traveling on a highway driving (motorway driving)).
Ross is analogous art to the claimed invention as it relates to driving assistance system validating another sensor’s reliability in that it provides neural networks that determine and use most-trustworthy inputs fuzzy sensor data to determine radar integrity.  (See ¶0014 of Ross).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system wherein it increases the level of trustworthiness of the sensor values of a RADAR sensor when the ego vehicle is traveling on a highway, as taught by Ross, to provide increased radar sensing fidelity / integrity, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.
As to Claim 13,
Modified Nehmadi substantially discloses the system of claim 9.
However, Nehmadi does not teach or suggest the system, in which the at least one processor is further configured to increase the level of trustworthiness of the sensor values of a RADAR sensor when the ego vehicle is traveling on a highway.
Ross discloses a driving assistance system (DAS) teaching the at least one processor (see ¶0006 and ¶0050) is further configured to increase the level of trustworthiness of the sensor values of a RADAR sensor when the ego vehicle is traveling on a highway.  (See Figs. 1 - 4, ¶0044, and ¶0071 - ¶0080.  In particular, see ¶0044 highway driving (motorway driving - country road driving) and ¶0075 - ¶0077, Ross discloses a driving assistance system teaching where the level of radar trustworthiness (reliability) increases when the vehicle is traveling on a highway driving (motorway driving)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nehmadi’s multidimensional map generation system wherein it increases the level of trustworthiness of the sensor values of a RADAR sensor when the ego vehicle is traveling on a highway, as taught by Ross, to provide increased radar sensing fidelity / integrity, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.

Claims 2, 10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0232947 A1 to NEHMADI et al. (herein after "Nehmadi”) in view of U.S. Patent Application Publication No. US 2021/0124344 A1 to HU et al. (herein after "Hu"), and further in view of U.S. Patent Application Publication No. US 2021/0089039 A1 to SCHULTZ et al. (herein after "Schultz") as to claims 1, 9, and 17 respectively above, and further in view of U.S. Patent Application Publication No. 2017/0278014 A1 to LESSMANN et al. (herein after "Lessmann").
As to Claim 2, (Original) 
Nehmadi’s multidimensional map generation system discloses the method of claim 1.
However, Nehmadi does not explicitly disclose where the method, further comprises:
updating the level of trustworthiness of the sensor values when the ambient conditions change; and 
updating the level of confidence in the accuracy of the output of the subsystem of the ego vehicle based on the updated sensor values.
Lessmann’s work presents a system generating a high-density three dimensional (3D) map, wherein it acquires at least one new set of distance measurements of the scene using at least one active sensor; merging the at least one new set of distance measurements with the previous set of up sampled distance measurements, wherein merging the at least one new set of distance measurements further includes accounting for a motion transformation between a previous high-density image frame and the acquired high density image and the acquired distance measurements.
Lessmann further teaches updating the level of trustworthiness of the sensor values when the ambient conditions change (see ¶0028 - ¶0029, and ¶0036, Lessmann teaches updating the level of trustworthiness of sensor values when the ambient conditions change (i.e., conditions corresponding to a lane change, etc. [0019] - [0021] of disclosure) by assessing condition of road surface 5 with camera 3, outputting pitch and roll angles, and yaw data, and subsequently utilizing the yaw data to continuously update (refine) the threshold bands established as upper and lower estimated (predicted) limits of where the yaw data should correspond); and updating the level of confidence in the accuracy of the output of the subsystem of the ego vehicle based on the updated sensor values.  (See ¶0028 - ¶0029, and ¶0037, subsequent to updating the level of trustworthiness of sensor values when the ambient conditions change (i.e., conditions corresponding to a lane change, etc. [0019] - [0021] of disclosure), Lessmann teaches comparison in accuracy of a predicted occurrence (predicted yaw, pitch, and roll angles) versus actual occurrences (actual yaw, pitch, and roll angles indicated from ground-truth data) of which the comparison then outputs signals based upon the comparison result (level of confidence) that is used to refine threshold bands respectively to yaw, pitch, and roll angles to signify veracity degree of the signals).
Lessmann is analogous art to the claimed invention as it relates to validating another sensor’s reliability in that it provides real-time confidence measurement of sensory data outside an ego vehicle’s driving (motion) environment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nehmadi’s multidimensional map generation system with the capability of updating the level of confidence in the accuracy of the output of the subsystem of the vehicle, as taught by Lessmann, to provide sensor data acquisition alternatives when primary sensor is judged to be deficient, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.
As to Claim 10, (Original) 
Modified Nehmadi substantially discloses the system of claim 9.
However, Nehmadi does not explicitly disclose where the system, in which the at least one processor is further configured to: 
updating the level of trustworthiness of the sensor values when the ambient conditions change; and 
updating the level of confidence in the accuracy of the output of the subsystem of the ego vehicle based on the updated sensor values.
Lessmann, on the other hand, teaches updating the level of trustworthiness of the sensor values when the ambient conditions change (see ¶0028 - ¶0029, and ¶0036, Lessmann teaches updating the level of trustworthiness of sensor values when the ambient conditions change (i.e., conditions corresponding to a lane change, etc. [0019] - [0021] of disclosure) by assessing condition of road surface 5 with camera 3, outputting pitch and roll angles, and yaw data, and subsequently utilizing the yaw data to continuously update (refine) the threshold bands established as upper and lower estimated (predicted) limits of where the yaw data should correspond); and updating the level of confidence in the accuracy of the output of the subsystem of the ego vehicle based on the updated sensor values.  (See ¶0028 - ¶0029, and ¶0037, subsequent to updating the level of trustworthiness of sensor values when the ambient conditions change (i.e., conditions corresponding to a lane change, etc. [0019] - [0021] of disclosure), Lessmann teaches comparison in accuracy of a predicted occurrence (predicted yaw, pitch, and roll angles) versus actual occurrences (actual yaw, pitch, and roll angles indicated from ground-truth data) of which the comparison then outputs signals based upon the comparison result (level of confidence) that is used to refine threshold bands respectively to yaw, pitch, and roll angles to signify veracity degree of the signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nehmadi’s multidimensional map generation system with the capability of updating the level of confidence in the accuracy of the output of the subsystem of the vehicle, as taught by Lessmann, to provide sensor data acquisition alternatives when primary sensor is judged to be deficient, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.
As to Claim 18, (Original) 
Modified Nehmadi substantially discloses the non-transitory computer-readable medium of claim 17. 
However, Nehmadi does not explicitly disclose where the non-transitory computer-readable medium, further comprises program code to: 
Update the level of trustworthiness of the sensor values when the ambient conditions change; and 
update the level of confidence in the accuracy of the output of the subsystem of the ego vehicle based on the updated sensor values.
Conversely, Lessmann teaches updating the level of trustworthiness of the sensor values when the ambient conditions change (see ¶0028 - ¶0029, and ¶0036, Lessmann teaches updating the level of trustworthiness of sensor values when the ambient conditions change (i.e., conditions corresponding to a lane change, etc. [0019] - [0021] of disclosure) by assessing condition of road surface 5 with camera 3, outputting pitch and roll angles, and yaw data, and subsequently utilizing the yaw data to continuously update (refine) the threshold bands established as upper and lower estimated (predicted) limits of where the yaw data should correspond); and updating the level of confidence in the accuracy of the output of the subsystem of the ego vehicle based on the updated sensor values.  (See ¶0028 - ¶0029, and ¶0037, subsequent to updating the level of trustworthiness of sensor values when the ambient conditions change (i.e., conditions corresponding to a lane change, etc. [0019] - [0021] of disclosure), Lessmann teaches comparison in accuracy of a predicted occurrence (predicted yaw, pitch, and roll angles) versus actual occurrences (actual yaw, pitch, and roll angles indicated from ground-truth data) of which the comparison then outputs signals based upon the comparison result (level of confidence) that is used to refine threshold bands respectively to yaw, pitch, and roll angles to signify veracity degree of the signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nehmadi’s multidimensional map generation system with the capability of updating the level of confidence in the accuracy of the output of the subsystem of the vehicle, as taught by Lessmann, to provide sensor data acquisition alternatives when primary sensor is judged to be deficient, thereby enabling benefits, including but not limited to: improved sensor data accuracy and reliability; facilitating sensor redundancy; and facilitating sensor robustness for a variety of operating environments.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661
                                                                                                                                                                                	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661